Citation Nr: 0813051	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-06 189	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the right hand, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chloracne, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date prior to August 18, 
1998, for the grant of service connection for chloracne.

4.  Entitlement to service connection for a right ankle 
condition.  






REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 until 
December 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2004 and December 2004 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

A review of the record discloses the veteran raised a claim 
for a dental condition.  This claim has not been adjudicated 
and is REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1965 until December 1967.

2.  On February 14, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran, in 
a January 2008 statement, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JONATHAN B. KRAMER
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


